COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )             
No.  08-98-00183-CV
                                                                              )
                                                                              )                   Appeal from the
IN THE INTEREST OF C.H.,                              )
D.O.B. 12/14/96,                                                  )               
65th District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )                   (TC# 95-5636)
                                                                              )
 
MEMORANDUM  OPINION ON REMAND
 
Susan H. and
Robert G. appealed the judgment terminating their parental rights.  They challenged the jury findings as legally
and factually insufficient.  We reversed
and remanded for a new trial, In the Interest of C.H., 25 S.W.3d 38 
(Tex.App.--El Paso 2000), rev=d,
89 S.W.3d 17 (Tex. 2002).  The Texas
Department of Protective and Regulatory Services filed a petitioned for review
and the Texas Supreme Court reversed and remanded the cause for our
reconsideration.  At some point during
the pendency of the petition for review, Susan H. relinquished her parental
rights, accordingly she is no longer a party to the appeal. 
The only issue
that remains is whether the evidence is factual sufficient to support the
finding that the termination of the parental rights of Robert G. is in the best
interest of the child.   We find that
there is factual sufficient evidence and affirm the judgment of the trial
court. 




The appellate
standard for reviewing termination findings is whether the evidence is such
that a fact finder could reasonably form a firm belief or conviction about the
truth of the State=s
allegations.  In the Interest of C.H.,
89 S.W.3d 17, 25 (Tex. 2002).
We first note that
the underpinnings of our original opinion were based primarily on relationship
of evidence relating to the mother, Susan G., which presented a considerably
more complex set of facts.  Her
relinquishment of parental rights following our opinion dramatically changes
the balance of evidence that remained.  
We find that the
record contains evidence of specific acts, inaction, and a pattern of conduct
that Robert G. is incapable of child-rearing and that a reasonable jury could
form a firm conviction or belief from all the evidence that termination would
be in C.H.=s best
interest. 
The judgment of
the trial court is affirmed.   
 
 
 
March
6, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ